Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-13, 20, and 22 in the reply filed on 12/02/2021.
3.	Claims 14-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.
Specification Objections
4.	The specification is objected to because of the following informalities:
A Summary of the Invention is missing. A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention. See MPEP § 608.01(d). The Summary heading should be in capital letters and be placed after the Background. 
Paragraph [0006] should not be disclosed in the specification because it is not related to the invention.  
Appropriate correction is required. 
Drawing Objections
5.	The drawings filed on 12/02/2021 are objected to because:
The drawing is objected to as failing to comply with 37 CFR 1.84(p)(5) because the graphic form in figures 7A-7B, 8, 10-11, 13 do not include or present a text or a letter on the vertical and/or horizontal axis.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d)  . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-13, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
a.	The recitation in claims 1 and 22, “the reference instance” lacks antecedent basis. It is unclear whether it refers to “at least one reference instance” as recited prior?
b.	Similarly, “the test instance” lacks antecedent basis. It is unclear whether it refers to “one test instance” recited prior?
c.	Further, “the performance evaluation criteria” lacks antecedent basis. It is unclear whether it refers to “at least a performance evaluation criteria” recited prior; and “the particular test cycle” lacks antecedent basis. It is unclear whether it refers to “a particular test cycle time” recited prior.
d.	“similar operating stressors” is indefinite. It is unclear what it means similar operating stressors? The specification does not clarify it.
e.	“automatically testing alternative configurations within the configuration hyperrectangle” is indefinite. It unclear whether automatically testing alternative configurations refers as alternative the “test configuration file” in line 5 above? 	
f.	“configuring and reconfiguring one or more component of at least the test instance of the application” is indefinite. It is unclear how the system can “configuring and reconfiguring” one or more components at the same time? Whether it means configuring OR reconfiguring one or more components? 
g.	“wherein a/the particular test cycle time is dynamically determined…” (lines 18 and 21) is indefinite. It is unclear whether it refers to “a dynamically determined test cycle time” in line 17?
h.	“a performance difference” is indefinite. It is unclear whether it means a performance difference refers to the test performance difference between the reference instance and the test instance as recited in lines 18-20.
i.	lastly, “reporting results of the automatic testing, including at least one set of configuration settings from one of the configuration points, selected based on the results” is indefinite. It is unclear whether it means “report the results of the automatic testing selected based on the results, wherein the results include at least one set of configuration settings from one of the configuration points?
j.	The recitation in claim 4, “including hot reconfiguring the reconfigured components after reconfiguration and waiting for the reconfigured components to complete reconfiguring” is indefinite. It is unclear whether it means waiting hot reconfiguring components to complete, wherein the components were configured prior? 
k.	The recitation in claim 7, “prior test cycles” lacks antecedent basis and indefinite. It is unclear “prior test cycles” refers to “test cycles” OR “particular test cycles” as recited in claim 1?
Dependent claims 2-13 and 20 are rejected for the same reason as its respective parent claim.
Regarding antecedent basis rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of deficiencies may not be all inclusion. Applicant should refer to theses as examples of deficiencies and should make all the necessary correction to eliminate the claim rejections.

 	AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

10.	Claims 1-5, 7-9, 11-13, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being unanticipated over Roth et al, hereinafter Roth (US 2007/0180093).
As per Claims 1 and 22, Roth teaches a tangible non-transitory computer readable storage media and a method, loaded with program instructions that, when executed on processors cause the processors to implement a method of configuring and reconfiguring an application running on a system, the method including: 
receiving a test configuration file that includes at least a performance evaluation criteria ( Fig 2, step 201, re-evaluate each time receives new data, paras 0196, 0205) and upper and lower bounds of settings (a singlerun “lower bound” and for configuration dimensions defining a configuration hyperrectangle (Fig 2, step 201, “variations of configuration properties” (a point in N-dimensional configuration space) considered “configuration hyperrectangle”, paras 0206, see also 0159-0163); 
instantiating at least one reference instance of the application and one test instance of the application running on the system (Fig 3 shows, variations configurable considered “reference instance” and test run considered “test instance”, see paras 0030, 0034, 0037, 0051, e.g. test runs across multiple test sets, paras 0281-0219); wherein the reference instance and the test instance are subject to similar operating stressors during test cycles (e.g. performance impact of increasing in JVM memory, paras 0025, 0216);
automatically testing alternative configurations within the configuration hyperrectangle (auto performance tests with test configurations, paras 0034, 0040, 0053, 0149), the automatic testing including: 
        configuring and reconfiguring one or more components of at least the test instance of the application in the test cycles at configuration points within the configuration hyperrectangle ( Fig 5 shows, properties changed “reconfigured” since last time it run the PT; e.g. modified “reconfigured” properties, para 0101); 
        applying a test stimulus to both the reference instance and the test instance of the application at the configuration points for a dynamically determined test cycle time (paras 0132-0140; e.g. each test run reserves resource for the duration of test run, para 0219);
(paras 0166, 0171), evaluating stabilization of the performance difference as a particular test cycle progresses (paras 0026, 0069-0074) dynamically determining the particular test cycle to be complete when a stabilization criteria applied to the performance difference is met (paras 0076, 0175-0176, 0180, 0196); and advancing to a next configuration point until a test completion criteria is met (paras 0182, 0205 ); and 
reporting results of the automatic testing (Fig 2, step 208, paras 0183, 0217), including at least one set of configuration settings from one of the configuration points (paras 0159, 0169), selected based on the results (paras 0038, 0067, 0176-0177). {00833450.DOCX }00785950.DOCXPage 2Application No.: 16/891,015Attorney Docket: LBND 1006-2  
As per Claim 2, Roth teaches the tangible non-transitory computer readable storage media of claim 1, wherein the system includes a container orchestration system for automating application deployment, scaling, and management of instances of the application (paras 0034, 0125-0131, 0140).  
	As per Claim 3, Roth teaches the tangible non-transitory computer readable storage media of claim 2, further including using an operator framework to perform the configuring and reconfiguring of the components (paras 0034, 0058).  
As per Claim 4, Roth teaches the tangible non-transitory computer readable storage media of claim 2, further including hot reconfiguring the reconfigured components after reconfiguration and waiting for the reconfigured components to complete reconfiguring (paras 0058-0059, e.g. dynamically “hot” edited/removed “reconfigured”, para 0169).  
As per Claim 5, Roth teaches the tangible non-transitory computer readable storage media of claim 1, wherein the system includes an open-source distributed general-purpose cluster-computing framework (framework JVM is an open source, paras 0036, 0066-0067) with implicit data parallelism (“hyper-threading kernel” (para 0091) which converts a single processor into two virtual processors and run at the same time, para 0091, 0218-0219) and fault tolerance (para 0219 lines 8-10 considered “fault tolerance”).  
As per Claim 7, Roth teaches the tangible non-transitory computer readable storage media of claim 1, further including performing the automatic testing in a survey phase and search phase, wherein: the survey phase includes configuration points within the configuration hyperrectangle that are selected for a survey of the configuration hyperrectangle without using results of prior test cycles (Fig 4, paras 0031, 0075); and the search phase includes configuration points selected, at least in part, using the results of the prior test cycles (Fig 5, paras 0032, 0076).  
As per Claim 8, Roth teaches the tangible non-transitory computer readable storage media of claim 7, wherein the survey phase uses a number of configuration points, related to an integer number n of configuration dimensions (timeframe of 0.5-1.5, e.g. 0.5 second of response time, paras 0172-0173), wherein the number of configuration points in the survey phase is at least n/2 and not more than 5n configuration points (e.g. 0.5, 1, 2, 5 second response time, para 0179). {00833450.DOCX }00785950.DOCXPage 3Application No.: 16/891,015Attorney Docket: LBND 1006-2  
As per Claim 9, Roth teaches the tangible non-transitory computer readable storage media of claim 7, wherein the test configuration file further includes step sizes for at least some of the configuration dimensions (timeframe “step sizes”, paras 0157, 
As per Claim 11, Roth teaches the tangible non-transitory computer readable storage media of claim 1, further including canceling a current test cycle when current settings from a current configuration point prove infeasible (paras 0110-0111), as determined by unresponsiveness of a component of the test instance or a time out (paras 0104, 0115, 0176, 0185).  
As per Claim 12, Roth teaches the tangible non-transitory computer readable storage media of claim 1, further including selecting configuration points within the configuration hyperrectangle to avoid initiation of test cycles at configuration points in regions of the configuration hyperrectangle that were proven, in prior test cycles, to be infeasible, as determined by unresponsiveness of a component of the test instance or a time out (paras 0169, 0181).  
As per Claim 13, Roth teaches the tangible non-transitory computer readable storage media of claim 12, further including dynamically updating proxy evaluation values for configuration points (paras 0101, 0179), within the configuration hyperrectangle, to which it was infeasible to apply the performance evaluation criteria (paras 0057, 0115).
As per Claim 20, Roth teaches a system for configuring and reconfiguring an application running on a system, the system including a processor, memory coupled to the processor and computer instructions from the non-transitory computer readable 
Claim Rejections - 35 USC § 103
11. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


12.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Roth in view of Candela et al (US patent 8250003), hereinafter Candela.
 As per Claim 10, Roth teaches the tangible non-transitory computer readable storage media of claim 1, Roth further teaches including identifying in the test cycles the configuration points within the configuration hyperrectangle (paras 0150, 0158), but Roth does not teach by fitting a regression surface with a sequence of regression fits, using a Gaussian process or gradient boosted regression trees, and determining the test stimulus based on uncertainty of an existing fit. Candela teaches by fitting a regression surface with a sequence of regression fits (col 9 lines 15-18, col 14 lines 10-12), using a Gaussian process or gradient boosted regression trees and determining the test stimulus based on uncertainty of an existing fit (col 1 lines 16-21, col 4 lines).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Roth implementing Gaussian process as taught by Candela that would provide a predicted output value, e.g. may comprise a confidence level (Candela, col 9 lines 3-19).   
Novel and Non-Obvious Subject Matter
13.	Claim 6 is considered novel and non-obvious subject matter with respect to the prior art but as currently is objected to as being dependent upon a rejected base claim over prior art and are presently rejected under 35 USC 112.   
The following is an examiner's statement of reasons for considering novel and non-obvious subject matter that prior art does not disclose the limitation recited in claim 6 as “the stabilization criteria includes fitting a single pole filter curve to the performance difference as the particular test cycle progresses and evaluating a slope of the single pole filter curve to determine the test cycle time at which the performance difference has stabilized”.  
Conclusion
14.	The following pertinent prior arts/ prior art of record, such as: Stevens (US 2007/0157166 – System, method and software for static and dynamic programming and configuration of an adaptive computing architecture; Toeroe et al (US 2021/0294729 – Reducing a test suit for re-testing configured instances in a production environment); Murphy et al (US patent 8090677 – Method and system form altering the configuration of a data warehouse).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863